         Case 1:20-cv-10523-DLC Document 19 Filed 04/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
                                              )
JOHN R. WADE, III, SHARON WADE,               )
JOHN WADE IV and TAYLOR WADE,                 )
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )    Civil Action No. 20-10523
                                              )
TRI-WIRE EMPLOYEE STOCK OPTION                )
TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
ROBERT LANDRY, DAVID GESMONDI,                )
CAPITAL TRUSTEES, LLC, SPINNAKER              )
TRUST, ROBERT GOULD, JEANINE                  )
PENDERGAST, EMPIRE VALUATION                  )
CONSULTANTS, LLC, SES WINDING UP              )
CORPORATION f/k/a SES ADVISORS, INC.,         )
SES ESOP STRATEGIES, LLC,                     )
as successor to SES ADVISORS, INC.,           )
BELLMARK PARTNERS, LLC, JOHN MARSH, )
LORI WENETTA, and RUBEN KLEIN,                )
                                              )
               Defendants.                    )
__________________________________________)

              DEFENDANT CAPITAL TRUSTEES, LLC’S ASSENTED TO
                    MOTION TO EXTEND TIME TO ANSWER

       Defendant Capital Trustees, LLC (“Defendant” or “Capital”) hereby respectfully moves the

Court for an extension to answer Plaintiffs John R. Wade, III, Sharon Wade, John Wade IV and

Taylor Wade’s (collectively, “Plaintiffs”) Complaint for forty-five (45) days to June 1, 2020 (the

“Motion”).

       Plaintiffs filed their Complaint on March 16, 2020 alleging various claims against Defendant.

Defendants request an extension forty-five (45) days to answer the Complaint that was recently

served on Defendant. Plaintiffs’ counsel has assented to the Motion.
            Case 1:20-cv-10523-DLC Document 19 Filed 04/15/20 Page 2 of 3



         WHEREFORE, Defendant respectfully requests that this motion be GRANTED and the time

to answer the Complaint is extended to June 1, 2020.




                                            Respectfully submitted,
                                            CAPITAL TRUSTEES, LLC
                                            By its attorneys,

                                            /s/ Kenneth B. Walton
                                            Kenneth B. Walton (BBO No. 562174)
                                            Ken.Walton@lewisbrisbois.com
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                            One International Place, 3rd Floor
                                            Boston, MA 02110
                                            T: 857-313-3950
                                            F: 857-313-3951

Dated: April 15, 2020




4848-1851-1266.1                               2
            Case 1:20-cv-10523-DLC Document 19 Filed 04/15/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on April 15, 2020, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                             /s/ Kenneth B. Walton
                                             Kenneth B. Walton




4848-1851-1266.1                                3
